                                                                   Case 2:20-cv-00646-GMN-EJY Document 1 Filed 04/06/20 Page 1 of 4


                                                              1    LIPSON NEILSON P.C.
                                                                   JOSEPH P. GARIN, ESQ.
                                                              2    Nevada Bar No. 6653
                                                                   LISA J. ZASTROW, ESQ.
                                                              3    Nevada Bar No. 9727
                                                                   9900 Covington Cross Drive, Suite 120
                                                              4    Las Vegas, Nevada 89144
                                                                   (702) 382-1500 – Telephone
                                                              5    (702) 382-1512 – Facsimile
                                                                   jgarin@lipsonneilson.com
                                                              6    lzastrow@lipsonneilson.com

                                                              7
                                                                   Attorneys for Defendant
                                                              8
                                                                                               UNITED STATES DISTRICT COURT
                                                              9
                                                                                                      DISTRICT OF NEVADA
                                                              10
                                                              11                                                     Case No.:
                                                                   CHINA AUTO LOGISTICS, INC., a Nevada
                                                                   Corporation,                                      Dept. No.:
                                                              12
                                                                                       Plaintiff,
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13
                                                                                                                     PETITION FOR REMOVAL
Lipson Neilson P.C.




                                                                   vs.
                            Las Vegas, Nevada 89144




                                                              14
                                                                   DLA PIPER, LLP, a Maryland Limited
                                                              15   Liability Partnership,

                                                              16                       Defendant.
                                                              17
                                                              18   TO:    THE UNITED STATES DISTRICT COURT FOR THE DISTRCIT OF NEVADA

                                                              19   TO:    ALL INTERESTED PARTIES
                                                              20          Defendant DLA PIPER, LLP. (“Defendant”) pursuant to 28 U.S.C. §§1332,1441 and
                                                              21
                                                                   1446, removes the instant action under Case No. A-20-812251-C from the Eighth Judicial
                                                              22
                                                                   District Court, Clark County, Nevada (the “action”), to the United States District Court for the
                                                              23
                                                                   District of Nevada. The removal of this case is based upon diversity of jurisdiction. In support,
                                                              24
                                                              25   Defendant, by and through its undersigned attorneys of record, states as follows:

                                                              26                                       I. Summary of Pleadings

                                                              27          On March 13, 2020, a complaint was filed against Defendant by Plaintiff China Auto

                                                              28   Logistics, Inc. (“CALI”), in an action pending in the Eighth Judicial District Court, Clark

                                                                                                              Page 1 of 4
                                                                   Case 2:20-cv-00646-GMN-EJY Document 1 Filed 04/06/20 Page 2 of 4


                                                              1    County Nevada, entitled China Auto Logistics, Inc. vs. DLA Piper, LLP, Case No. A-20-

                                                              2    812251-C.
                                                              3
                                                                                                          II. Nature of Complaint
                                                              4
                                                              5              The Complaint asserts a single cause of action for legal malpractice against Defendant

                                                              6    DLA Piper, a Maryland Limited Liability Partnership. Defendant received notice of this action

                                                              7    on or about March 18, 2020. Plaintiff’s Complaint alleges that as a result of Defendant’s actions,

                                                              8    CALI has been exposed to numerous technical breaches of loan covenants and contractual

                                                              9    covenants with third parties thereby causing CALI to absorb loan and contractual penalties,

                                                              10   penalty interest and other fees in excess of $1,000,000. § 64. In addition, CALI alleges it has

                                                              11   been forced to absorb well in excess of $1,000,000 in legal and other professional fees seeking to

                                                              12   mitigate the damages caused by Defendant. § 65.
                                                                             A copy of all process and pleadings served in the state court action are attached as
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13
Lipson Neilson P.C.
                            Las Vegas, Nevada 89144




                                                              14   Exhibit A. No other pleadings have been filed.

                                                              15
                                                                                                        III.Statement of Jurisdiction
                                                              16
                                                                             This action is a civil action of which this Court has original jurisdiction pursuant to 28
                                                              17
                                                                   U.S.C. §1332 and is one that Defendant may remove to this Court pursuant to 28 U.S.C. §
                                                              18
                                                              19   1441(b) in that it is a civil action between citizens of different states and the matter in

                                                              20   controversy exceeds the sum of $75,000, exclusive of interest and costs. Defendant is a citizen
                                                              21   of Maryland. Plaintiff is a citizen of Nevada.
                                                              22
                                                                                                        III. Timeliness of Removal
                                                              23
                                                                              A notice of removal must be filed within 30 days after service of the pleading which
                                                              24
                                                                   makes the defendant become a party to the state action.1 The thirty-day period for removal does
                                                              25
                                                              26   not begin to run until a party has received a copy of the Complaint and has been properly

                                                              27
                                                              28   1   28 U.S.C. § 1446(b).


                                                                                                                Page 2 of 4
                                                                   Case 2:20-cv-00646-GMN-EJY Document 1 Filed 04/06/20 Page 3 of 4


                                                              1    served.2 Here, Defendant accepted service on March 18, 2020. Therefore, this Petition for

                                                              2    Removal is timely filed under 28 U.S.C. § 1446(b) because it is filed within one year of the
                                                              3
                                                                   commencement of this action and within thirty (30) days of the date that Defendant accepted
                                                              4
                                                                   service of the Summons and Complaint.
                                                              5
                                                                                                                    IV. Conclusion
                                                              6
                                                                             Defendant has timely filed a notice of removal of an action for which this Court has
                                                              7
                                                              8    original jurisdiction, and as such, the Action must be removed to this Court.

                                                              9              Defendant will also timely file a Notice of Removal of Action to U.S. District Court in
                                                              10   the Eighth Judicial District Court, Clark County, Nevada, a true and correct copy of which is
                                                              11
                                                                   attached hereto as Exhibit B.
                                                              12
                                                                             In filing this Petition for Removal, Defendant does not waive, and specifically reserves,
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13
Lipson Neilson P.C.




                                                                   all defenses, exceptions, rights, and motions. No statement herein or omission herefrom shall be
                            Las Vegas, Nevada 89144




                                                              14
                                                              15   deemed to constitute an admission by Defendant of any of the allegations of or damages sought

                                                              16   in Plaintiff’s Complaint.

                                                              17             DATED this 6th day of April, 2020
                                                              18                                      LIPSON NEILSON P.C.
                                                              19
                                                                                                              By:     /s/Lisa J. Zastrow
                                                              20                                                      JOSEPH P. GARIN
                                                                                                                      Nevada Bar No. 6653
                                                              21                                                      LISA J. ZASTROW
                                                                                                                      Nevada Bar No. 9727
                                                              22                                                      9900 Covington Cross Drive, Suite 120
                                                                                                                      Las Vegas, Nevada 89144
                                                              23
                                                                                                                      Attorneys for Defendant
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28   2   See Murphy Brothers, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999).


                                                                                                                     Page 3 of 4
                                                                   Case 2:20-cv-00646-GMN-EJY Document 1 Filed 04/06/20 Page 4 of 4


                                                              1
                                                                                                   CERTIFICATE OF SERVICE
                                                              2
                                                                          I HEREBY CERTIFY that on the 6th day of April, 2020 service of the foregoing
                                                              3
                                                                   PETITION OF REMOVAL was made upon each party in the case who is registered as an
                                                              4
                                                              5    electronic case filing user with the Clerk, pursuant to Fed. Rule Civ. P. 5(b)(3), and Local Rule

                                                              6    5-4, as follows:

                                                              7           David Mincin, Esq.
                                                                          MINCIN LAW, PLLC
                                                              8           7465 W. Lake Mead Boulevard, Ste. 100
                                                              9           Las Vegas, NV 89128
                                                                          Tel. 702-852-1957
                                                              10          dmincin@mincinlaw.com

                                                              11          Attorney for Plaintiff
                                                              12
                                                                                                              /s/ Nancy Rozan
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13                                        ___________________________________________
Lipson Neilson P.C.




                                                                                                        An Employee of LIPSON NEILSON P.C.
                            Las Vegas, Nevada 89144




                                                              14
                                                              15
                                                              16
                                                              17
                                                              18
                                                              19
                                                              20

                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28

                                                                                                             Page 4 of 4
